Title: I. Queries concerning Government, Labor, Commerce, &c., [ca. 1 June 1784]
From: Jefferson, Thomas
To: 



[ca. 1 June 1784]



I. Government.

1. The amount of the Civil list?

  2. Are the offices of government sought after?
3. Is the government respected?
4. The amount of the State debt.
5. Is the interest paid, and principal secured?
6. At what rate do the evidences of the debt sell?
7. The amount of the taxes annually.
8. The duties or imposts on trade and their amount.
9. The proportion of slaves to free inhabitants.
10. Does the spirit of emigration prevail, and whither?
11. Do new settlers come in, and from whence?

II. Price of Labour.

1. Labourers in the earth, their wages.
2. Smiths.
3. Carpenters.
4. Masons.
5. Weavers.
6. In rope walks.
7. Ship carpenters.
8. What mechanics most wanted?

III. Ship building.

1. What quantity of shipping annually built (in tons)
2. At what price by the ton are they built?
3. From whence the timber and iron?
4. From whence the Cordage?
5. From whence the sailduck.

IV. Navigation.

1. What are the wages of the masters of ships?
2. Wages of the mariners.
3. Expence of victualling.
4. The number of hands emploied in vessels of different sizes to W. In[dies.]
5. Do. to Europe.
6. Size of vessels emploied in W. Indian trade, and European.
7. The balance of the carrying trade, is it for or against the state, and by or for whom [paid?]
8. The quantity (tonnage) of shipping belonging to citizens of the state.

V. Fisheries.

1. What fisheries are exercised?
2. How many vessels employed in them?
3. How many hands employed in them.

4. What are the fishing grounds?
5. What are the markets for fish, the oil &c.
6. What are the profits.
7. What sized vessels are mostly employed.
8. How many hands to each.
9. The quantity of fish, of oil, of bones taken.
10. How and from whence are the ships victualled.
11. The circuit of a voiage and time it employs.

VI. Exports.

1. The articles and quantities of which they consist.
2. The price at home, and at the market abroad.
3. The markets to which sent, and in what proportion to each.

VII. Imports.

1. The amount, where bought, and worth here.
2. What articles are made at home to any considerable degree?

VIII. Freight

1. What is freight to or from the W. Indies
2. to or from Europe.
3. Is it higher or lower than before the war.
4. How is it paid.

IX. Manufactures.

1. What do you manufacture for yourselves considerably.
2. Do you manufacture any and what articles for others.

X. Debt to Great Britain.

1. It’s amount.
2. Within what time can it be paid without distress.
3. Will the legislature interpose if the creditor gives no indulgence in time.
4. What will be the consequence of no indulgence by the creditor and no interference by the legislature.

XI. What has the legislature done as to the persons and property, objects of the treaty of peace.
XII. Depreciation table.

